Citation Nr: 1220197	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for disability of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1943 to March 1945.  Among the Veteran's decorations for his active service is a Purple Heart Medal.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In connection with this appeal the Veteran testified at a hearing before a Decision Review Officer of the RO in December 2009.  A transcript of the hearing is associated with the claims files.

When this issue was before the Board in January 2009, it was remanded for further action by the originating agency.

The the issue of entitlement to service connection for a lumbar spine disorder has been raised by the record (February 2010 statement of Dr. J.R. C.), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for a cervical spine disorder is decided.  The Board notes at the outset that the Veteran has not been afforded a VA examination in response to this claim.  

The Veteran claims his cervical spine disorder is due to a blast injury in service.  The Board finds there is ample evidence of a blast injury shown during service.  

In an undated Patient's Identification Tag, the diagnosis is complete paralysis musculo-spinal nerve. 

Reports of post-service VA examinations dated in January 1946 and March 1950 do not indicate any complaints of neck pain. 

A private MRI report dated in February 2001 includes an impression of severe degenerative disc disease at C5-6 with mild bilateral neural foraminal stenosis. 

In a February 2010 letter, the Veteran's private physician found it is reasonable to conclude that any spinal type injury to the Veteran's neck and lumbar spine during WWII has contributed to a portion of his spinal arthritis.  

The Board finds the Veteran has presented a prima facie case of entitlement to service connection for his claimed neck disability and should be afforded a VA medical examination at this point.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  If the Veteran is unable to report for a physical examination, then the originating agency should arrange for an appropriate physician to review the record and provide an opinion concerning the etiology of the Veteran's cervical spine disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of his cervical spine disability.  The claims file must be made available to and reviewed by the examiner.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's cervical spine disability is related to his active service.

The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the lay statements of record that the Veteran injured his neck in service, and the January 1946 and March 1950 VA examination reports which do not include complaints of neck pain.  All findings and conclusions should be set forth in a legible report.

If the Veteran is unavailable for a physical examination, the RO or the AMC should seek a medical advisory opinion with regard to the alleged cervical spine disability.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

